             Case 1-19-47801-nhl              Doc 54-1        Filed 08/10/20          Entered 08/10/20 08:46:38


                                                      Notice Recipients
District/Off: 0207−1                        User: frandazzo                        Date Created: 8/10/2020
Case: 1−19−47801−nhl                        Form ID: 318DI7                        Total: 22


Recipients of Notice of Electronic Filing:
tr          Gregory Messer          gremesser@aol.com
aty         Sharon A Toussaint          tousat32@msn.com
                                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Nicodemus Joshua Miller          848 Edgegrove Avenue            Staten Island, NY 10309
jdb         Kim Demetro          848 Edgegrove Avenue            Staten Island, NY 10309
smg         NYS Department of Taxation & Finance             Bankruptcy Unit          PO Box 5300        Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street           Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit         Bldg. #12, Room 256          Albany, NY 12240
smg         Office of the United States Trustee        Eastern District of NY (Brooklyn Office)         U.S. Federal Office
            Building        201 Varick Street, Suite 1006         New York, NY 10014
9766811     ADT SECURITY SERVICES                 3190 S. VAUGHN WAY                AURORA, CO 60014
9766812     CREDIT CONTROL, LLC                P.O. BOX 546           HAZELWOOD, MO 63042
9766813     CREDIT MANAGEMENT LP                   6080 TENNYSON PARKWAY, STE 100                    PLANO, TX 75024
9805036     Jefferson Capital Systems LLC          Po Box 7999          Saint Cloud Mn 56302−9617
9823469     KE LIU         101 Edgegrove Ave           Staten Island NY 10312
9808685     LVNV Funding, LLC            Resurgent Capital Services          PO Box 10587          Greenville, SC 29603−0587
9766814     MICHAEL MESHERIAKOV                  440 PHILLIPS AVENUE                STATEN ISLAND, NY 10305
9766860     Michael Mesheriakov          440 Phillips Ave         Staten Island, NY 10312
9793130     Michael Mesheriakov          c/o Law Offices of Alla Kachan, P.C.           3099 Coney Island Avenue, 3rd
            Floor        Brooklyn, NY 11235
9776176     Michael Mesheriakoy          440 Phillips Ave         Staten Island, NY 10312
9766815     NORTHWELL HEALTH S.I. UNIVERSITY HOSP                         475 SEAVIEW AVENUE               STATEN ISLAND, NY
            10305
9766816     NSLIJ MEDICAL PC             PO BOX 282372             NY, NY 10087
9823470     NYC Marshall Stephen W. Biegel            109 W. 38Th Street          Room 200         New York NY 10018
9766817     SUNRISE CREDIT SERVICES INC                  PO BOX 9100            FARMINGDALE, NY 11735
                                                                                                                    TOTAL: 20
